Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Bradford Turner and Pat Turner, Appellants               Appeal from the 4th District Court of Rusk
                                                         County, Texas (Tr. Ct. No. 2017-244).
No. 06-20-00027-CV           v.                          Memorandum Opinion delivered by Justice
                                                         Stevens, Chief Justice Morriss and Justice
Jim Dudley and Mary Dudley, Appellees                    Burgess participating.



          As stated in the Court’s opinion of this date, we find partial error in the judgment of the
court below. Therefore, we reverse the trial court’s award of damages to Jim Dudley and remand
the matter for a new trial. In all other respects, the trial court’s judgment is affirmed.
          We further order that the appellees, Jim Dudley and Mary Dudley, pay all costs of this
appeal.
                                                         RENDERED OCTOBER 16, 2020
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk